Citation Nr: 0510410	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  02-19 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of service connection for a left knee condition.

Entitlement to a rating higher than 70 percent for post 
traumatic stress disorder (PTSD), to include a total 
disability rating due to individual unemployability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied to reopen the veteran's claim of 
service connection for a left knee condition.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in February 2005.  
A transcript of the hearing is of record.

The Board notes that in the veteran's May 2002 Notice of 
Disagreement, he raised the issue of Agent Orange exposure 
while in Vietnam.  This matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
After careful review of the case file, the Board notes that 
in February 1971, the veteran submitted a claim of service 
connection for a left knee condition.  In a July 1971 rating 
decision, the RO denied the veteran's claim.  The veteran 
received notice of the denial by a letter dated July 1971.  
He did not appeal the decision.

In July 2001, the veteran filed a claim for his knee that was 
injured while in Vietnam, specifying that it was a right knee 
injury.  He also claimed service connection for post 
traumatic stress disorder (PTSD).  In April 2002, in a rating 
decision, the RO denied the veteran's claims of service 
connection for a right knee condition and PTSD.  In May 2002, 
the veteran submitted a notice of disagreement, in which he 
disagreed with the RO's denial of service connection for his 
"right knee condition" and PTSD.  In August 2002, the RO 
issued a statement of the case for both issues.  In October 
2002, the veteran submitted a VA Form 9, in which he made 
arguments only pertaining to the issue of PTSD, and 
specifically stated that he was only appealing the issue of 
service connection for PTSD.  Despite the veteran's lack of a 
timely appeal with regard to the issue of service connection 
for a right knee condition, the furnished supplemental 
statements of the case dated March 2003 and November 2003 
included the issue of service connection for the veteran's 
right knee condition.  In December 2003, the veteran 
submitted a VA Form 9, stating that his claim was for a left 
knee condition and not a right knee condition, and also 
stated that the claim for a right knee condition was an error 
throughout the entire claims process.  In this regard, the 
Board notes that the issue for service connection for a right 
knee disorder has been withdrawn from appellate 
consideration.

In a June 2004 rating decision, the RO, recognizing that the 
veteran was previously denied service connection for a left 
knee condition in an unappealed rating decision dated July 
1971, changed the issue from one of service connection, to 
whether the veteran had submitted new and material evidence 
to reopen a claim of service connection for a left knee 
condition.  In February 2005, the veteran testified at a 
travel board hearing at the RO before the undersigned 
Veterans Law Judge.  During the hearing, he testified as to 
the issue of service connection for a left knee condition.

The Board notes that the veteran submitted a claim in July 
2001 for a right knee injury.  Hence, although he clarified 
in his December 2003 VA Form 9 that he was claiming service 
connection for a left knee injury, the issue adjudicated at 
the RO was service connection for a right knee condition.  
Therefore, the veteran's December 2003 VA Form 9 cannot be 
accepted as a substantive appeal for a claim of service 
connection for a left knee condition.  Accepting the 
veteran's December 2003 VA Form 9 as a request to reopen his 
claim of service connection for a left knee condition, the 
Board construes the veteran's February 2005 testimony during 
the travel board hearing as constituting a timely filed 
Notice of Disagreement (NOD) with the RO's June 2004 denial 
to reopen the veteran's claim of service connection for left 
knee condition because new and material evidence was not 
submitted.  See 38 C.F.R. §§ 20.201, 20.302(a) (2004).  See 
also Tomlin v. Brown, 5 Vet. App. 355 (1993) (hearing 
transcript containing an oral statement of disagreement meets 
the statutory definition of an NOD).  

Likewise, advanced at the February 2005 hearing before the 
Board was a timely notice of disagreement with the June 2004 
rating decision insofar as that decision assigned no higher 
than a 70 percent rating for PTSD.  The veteran also raised 
the inextricably intertwined issue of entitlement to a TDIU.  

Therefore, the Board remands the matter for issuance of a 
Statement of the Case (SOC) addressing both of these issues 
and the opportunity for the veteran to perfect his appeal, if 
he so desires.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  Such 
development should include all current 
treatment records, both VA and private, 
for left knee disability and PTSD.  If 
deemed necessary, VA examination should 
be afforded the veteran.  

2.  After the above action has been 
completed, the RO should again take 
adjudicative action on the issues of new 
and material evidence to reopen a claim 
for service connection for a left knee 
disability and entitlement to a higher 
rating for PTSD, to include a TDIU.  The 
RO should furnish the veteran and his 
accredited representative a Statement of 
the Case (SOC) which addresses these 
issues.  The veteran and his 
representative should be afforded the 
opportunity to respond to the SOC, and 
should be advised of the requirements 
necessary to perfect his appeal.

In the event the appeal as to these issues is perfected in a 
timely fashion, the case should be returned to the Board for 
further appellate consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

